Hill and Gilbert, JJ.,
dissenting in part and concurring in part. We dissent from the ruling in the fifth paragraph of the opinion, on the ground that under the contract between Wilkes County and the Mayor and Council of Washington it was expressly agreed that the county would receive stated reimbursements from the assessments against owners of abutting property. This con*199tract is the only basis upon which the county makes any contention for reimbursement. We concur specially in all of the other rulings made by the majority. In the main the latter rulings are in accord with the law of the case as fixed by prior rulings. We adhere to the views expressed by us in our dissent to the case of Faver v. Washington, 159 Ga. at p. 577.